DETAILED ACTION

Currently pending claims are 1 – 26.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.


Response to Arguments

Applicant's arguments with respect to the subject matter of the instant claims have been fully considered but are not persuasive.
As per claim 1, Applicant asserts prior-art(s) does not teach the claim element such as “submitting sub-transactions”, but rather discloses splitting, by a broker-dealer, a submitted transaction into sub-transactions (Page 12 / 2nd Para).  Examiner respectfully disagrees with the following rationale:
(a) Examiner notes A broker-dealer (or a crypto ledger) is qualified as one type of submitting nodes that can submit a proposed transaction order (w.r.t. a digital asset / item) in a multiple-participant environment managed by a blockchain system to meet the claim language, as recited in the claim (Wilkins: Figure 1, Figure 9 / 10 & Col. 7 Line 52 – 58, Col. 4 Line 59 – 64, Col. 11 Line 45 – 50 and Col. 5 Line 17 – 26) – for example,
the transaction order can be split (spanned) into multiple sub-transactions (e.g. an order was for 1000 shares can take two or more transactions to fill the order), which goes through a multiple-participant process (Wilkins: see above & Col. 7 Line 60 – 67); and 
(c) Regarding each of the sub-transactions specifies each respective stakeholder – Examiner notes a stakeholder is merely a person or group that has an investment, share, or interest in a business and thus a stakeholder, in general, is just a business entity.  As such Applicant's arguments are respectfully traversed.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 6, 8 – 14, 16, 18, 19 and 24 – 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilkins et al. (U.S. Patent 10,552,829). 

As per claim 1 & 16, Wilkins teaches a method of scheduling and validating a multiple-participant process, the method comprising: 
submitting, by a submitting node associated with a participant in the multiple-participant process, a proposed transaction by sending a cryptographically-protected message to one or more recipient nodes, (the next following-up claim element is moved down – please see below), wherein the cryptographically-protected message comprises at least an unencrypted submessage readable by an external node and a cryptographically-protected submessage to preserve privacy from at least the external node (Wilkins: Figure 1, Figure 9 / 10 & Col. 7 Line 52 – 58, Col. 4 Line 59 – 64, Col. 11 Line 45 – 50 and Col. 5 Line 17 – 26: (a) a message of a proposed transaction order (w.r.t. a digital asset / item) can be submiited by (e.g.) a broker-dealer or a crypto ledger, qualified as as one type of submitting nodes, in a multiple-participant environment managed by a blockchain system, wherein (b) the message comprises a combination of a portion of unencrypted format (i.e. viewable by public) and another portion of encrypted (obfuscated) format such as (a-1) an initiated order vs. the content of the order or (a-2) a partially filled order transation – i.e. a partially encrypted message), (the added claim element) the one or more recipient nodes each being associated with a respective stakeholder affected by the proposed transaction, wherein the proposed transaction includes a set of sub-transactions that each involves at least one of the one or more recipient nodes and specifies each respective stakeholder (Wilkins: see above & Col. 7 Line 60 – 67: (a) Examiner notes any person or group that has an investment, stock shares, and etc., as a business participant constitutes a stakeholder – i.e. a stakeholder is merely a person or group that has an investment, share, or interest in a business and thus a stakeholder, in general, is just a business entity and thus each of the sub-transactions clearly specifies and relates to each respective stakeholder accordingly, and (b) a broker-dealer (or a crypto ledger), qualified as a submitting node, can submit a proposed transaction order (w.r.t. a digital asset / item) in a multiple-participant environment managed by a blockchain system – for example, (c) a transaction order can be split (spanned) into multiple sub-transactions (e.g. an order was for 1000 shares can take two or more transactions to fill the order), which goes through a multiple-participant process (Wilkins: Col. 7 Line 60 – 67); 
determining, by the external node, an order of the proposed transaction relative to other transactions (Wilkins: Figure 10 & Figure 9, Col. 7 Line 62 – 67, Col. 5 Line 1 – 5 / Line 17 – 26 and Col. 11 Line 41 – 50: determining, at least, an order identifier corresponding to a plurality of transactions and a priority of the proposed transaction order relative to other transactions);
by way of at least some of the recipient nodes, validating the cryptographically-protected message (Wilkins: see above, Figure 5 & Figure 10 / E-1002 – E-1012, Col. 3 Line 52 – 62, Col. 5 Line 6 – 26, Col. 14 Line 16 – 30 and C7 Line 52 – 58: (a) the encrypted message can be validated by a plurality of authorized parties in a blockchain system and (b) the recipient node must be capable to obtain a decryption key to decrypt the message); 
receiving a confirmation of validity of the cryptographically-protected message from at least some of the recipient nodes (Wilkins: see above: as a result of the verification); 
finalizing the proposed transaction, as a confirmed transaction, based on receiving one or more confirmations from at least some of the recipient nodes that satisfy a confirmation condition (Wilkins: see above & Figure 6 / E-610 and Col. 7 Line 55 – 67 and Col. 11 Line 48 – 53: settled (finalized) and confirmed transactions from a multiple-participant process including a plurality of 3rd-party nodes); and 
writing the confirmed transaction to a distributed ledger according to the order determined by the external node (Wilkins: see above & Col. 8 Line 9 – 10: recording the transactions into blocks of a blockchain system).  

As per claim 2 – 4 and 26, Wilkins teaches wherein the one or more recipient nodes includes at least a first recipient node and a second recipient node, and wherein the cryptographically-protected submessage is readable by the first recipient node, but not readable by the second recipient node (Wilkins: see above & Figure 10 / E-1002 – E-1012, Col. 3 Line 52 – 62 and Col. 7 Line 52 – 58: (a) a crypto ledger of the crypto integration system sends the partially encrypted message to one of a plurality of crypto-exchanges or automatic trading systems (ATS) for validating (e.g.) a broker-dealer (B/D) signature on commitment order transation and decrypting the encrypted portion of the message to match the proposed order based on a priority of the transaction order (FIG. 10 / E-1002 – E-1014) and (b) the recipient node must be capable to obtain an appropriate decryption key to decrypt the message).

As per claim 5 – 6, Wilkins teaches the one or more recipient nodes use pseudonymous addresses to hide their identity from other recipient nodes (Wilkins: see above, Figure 10 & Col. 6 Line 28 – 47 and Col. 4 Line 5 – 8: (a) using a public key (random number) as an address of a network node is pseudonymous and (b) the identity (address) information coupled betweeh a submitting node (a buyer/seller) and a recipient node (a seller/buyer) is maintined by the system entity as a whole).  

As per claim 8, 10 and 11, Wilkins teaches identifying whether the proposed transaction conflicts with a previous transaction; determining whether the proposed transaction is well-formed; or determining if the proposed transaction conforms with a set of conformance rules (Wilkins: see above & Figure 10 / E-610 and Figure 8 / E-806: checking whether the order matches the authority or another (second) order).  

As per claim 9, Wilkins teaches wherein the confirmation condition is one or more of the following: receiving a confirmation from each recipient node corresponding to a participant in the multi-participant process; receiving a specified amount of confirmations within an allocated period of time; receiving confirmations from a specified subset of the one or more recipient nodes; or receiving confirmation from a verifiable attestation mechanism such as a cryptographic prover or trusted hardware (Wilkins: see above & Col. 11 Line 45 – 54 and Col. 14 Line 25 – 28).  

As per claim 12, Wilkins teaches determining the order of the proposed transaction is based on the unencrypted submessage (Wilkins: see above & Col. 3 Line 59 – 64 and Col. 15 Line 64 – Col. 16 Line 5: the order data of the unencrypted submessage is viewable by the public (e.g. order ID) while the detail content of the order is obfuscated such as a price, quantity, type of order (market/limit), time-in-force and etc).

As per claim 13, Wilkins teaches wherein the order of the proposed transaction is based on a physical timestamp corresponding to the time the cryptographically-protected message is received by the external node, or a logical time stamp assigned to the proposed transaction (Wilkins: see above & Col. 5 Line 1 – 5, Col. 11 Line 1 – 4 and Col. 15 Line 64 – Col. 16 Line 5: (a) the order transaction is processed based on a time the order was received as well as a time-in-force w.r.t. a timestamp (i.e. a time window for trading) – whether expired or not, and (b) wherein the order data is decrypted to obtain the clear text context such as a price, quantity, type of order (market/limit), time-in-force and etc).  

As per claim(s) 14 and 24, the claims contain(s) similar limitations to claim(s) 1 – 13 and thus is/are rejected with the same rationale.

As per claim 18, Wilkins teaches wherein the distributed ledger records messages between at least two of the submitting node, external node, or recipient nodes, wherein the confirmed transaction written to the distributed ledger comprises the recorded messages, whereby the order determined by the external node is evidenced, or can be derived, from the recorded messages (Wilkins: see above & Col. 8 Line 9 – 10: recording the transactions into blocks of a blockchain system).  

As per claim 19, Wilkins teaches wherein the distributed ledger comprises a plurality of distinct ledgers, each maintaining a respective partial copy of the ledger, wherein the distributed ledger is constructed from partial records of the plurality of distinct ledgers (Wilkins: see above, Figure 10 & 9 and Col. 7 Line 52 – 58: a plurality (multiple) of crypto-exchanges and auto-trading systems).  

As per claim 25, Wilkins teaches wherein the expected confirmation data is in the form of one or more public keys, and wherein the expected confirmation includes an electronic signature with a private key corresponding to the one or more public keys (Wilkins: see above 7 Col. 4 Line 52 – 57).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 17 (& claim 7 and 22 – 23) are rejected under 35 U.S.C.103 as being unpatentable over Wilkins et al. (U.S. Patent 10,552,829), in view of Druker et al. (U.S. Patent 10,333,902).  

As per claim 17, Wilkins teaches method of scheduling and validating a plurality of transactions in a multiple-participant process comprising: 
by way of a node or series of related nodes (Wilkins: Figure 1): 
determining an order of a plurality of messages corresponding to the plurality of transactions that make up the multi-participant process (Wilkins: Figure 10 & Figure 9, Col. 7 Line 62 – 67, Col. 5 Line 1 – 5 / Line 17 – 26 and Col. 11 Line 41 – 50: determining, at least, an order identifier corresponding to a plurality of transactions and a priority of the proposed transaction order relative to other transactions);  93 
receiving, from a submitting node associated with a participant in the multi- participant process, a proposed transactionsubmitted to one or more recipient nodes associated with a participant in the multi- participant process, (the next following-up claim element is moved down – please see below) wherein the proposed transactionincludes a partially encrypted message, the partially encrypted message comprising at least an unencrypted submessage readable by the node or series of related nodes (Wilkins: Figure 1 & Col. 7 Line 52 – 58, Col. 4 Line 59 – 64, Col. 11 Line 45 – 50 and Col. 5 Line 17 – 26: (a) a message of a proposed transaction order (w.r.t. a digital asset / item) a can be submiited by (e.g.) a broker-dealer or a crypto ledger, qualified as one type of submitting nodes, in a multiple-participant environment managed by a blockchain system, wherein (b) the message comprises a combination of a portion of unencrypted format (i.e. viewable by public) and another portion of encrypted (obfuscated) format such as (b-1) an initiated order vs. the content of the order or (b-2) a partially filled order transation – i.e. a partially encrypted message), (the added claim element) the one or more recipient nodes each being associated with a respective stakeholder affected by the proposed transaction, wherein the proposed transaction includes a set of sub-transactions that each involves at least one of the one or more recipient nodes and specifies each respective stakeholder (Wilkins: see above & Col. 7 Line 60 – 67: (a) Examiner notes any person or group that has an investment, stock shares, and etc., as a business participant constitutes a stakeholder – i.e. a stakeholder is merely a person or group that has an investment, share, or interest in a business and thus a stakeholder, in general, is just a business entity and thus each of the sub-transactions clearly specifies and relates to each respective stakeholder accordingly, and (b) a broker-dealer (or a crypto ledger), qualified as a submitting node, can submit a proposed transaction order (w.r.t. a digital asset / item) in a multiple-participant environment managed by a blockchain system – for example, (c) a transaction order can be split (spanned) into multiple sub-transactions (e.g. an order was for 1000 shares can take two or more transactions to fill the order), which goes through a multiple-participant process (Wilkins: Col. 7 Line 60 – 67).
However, Wilkins does not disclose expressly determining a recipient node associated with a participant in the multi-participant process based on the unencrypted submessage.
Druker (& Wilkins) teaches determining a recipient node associated with a participant in the multi-participant process based on the unencrypted submessage (Druker: Col. 7 Line 30 – 33, Col. 9 Line 20 – 25, Col. 5 Line 9 – 12 / Line 30 – 32 / Line 62 – 64, Col. 4 Line 16 – 18 and Col. 2 Line 24 – 37: (a) a message can be a partially encrypted message – i.e. a combination of a portion of encrypted sensitive field data and another portion of clear (unencrypted) data within the message body, wherein (b) a key ID (as per an encryption key) to decrypt the encrypted data can be appended to a clear message header and (c) it’s impossible for a network node to decrypt the encryped data w/o the encryption key (Col. 4 Line 16 – 18) and as such, a recipient node is determined, at least, based on which node has a capability to obtain the corresponding decryption key to decrypt the message, at least, based on a lookup table of key IDs and to generate a processing result accordingly). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Druker within the system of Wilkins because (a) Wilkins teaches sending a partially encrypted message to a network device to decrypt an encrypted prtion of the message to match the proposed order based on a priority of the transaction order in a distributed platform system (see above), and (b) Druker teaches alternatively, effectively and securely transmit a partially encrypted message to a network device based on a key ID attached in a message header such that the recipient network device can successfully decrypt the encrypted message to generate a processing result accordingly (see above).
sending the partially encrypted message to the recipient node (Wilkins: see above & Figure 10 / E-1002 – E-1012, Col. 3 Line 52 – 62 and Col. 7 Line 52 – 58: (a) a crypto ledger of the crypto integration system sends the partially encrypted message to one of a plurality of crypto-exchanges or automatic trading systems (ATS) for validating (e.g.) a broker-dealer (B/D) signature on commitment order transation and decrypting the encrypted prtion of the message to match the proposed order based on a priority of the transaction order (FIG. 10 / E-1002 – E-1014) and (b) the recipient node must be capable to obtain a private key to decrypt the message); 
receiving a confirmation of validity of the partially encrypted message from the recipient node (Wilkins: see above & FIG. 10 / E-1014: sending the response back to the crypto ledger as an executed transaction if the proposed order is successfully matched and filled); and
sending the confirmation to the submitting node (Wilkins: see above: sending the comfirmation response back to the crypto ledger).  

As per claim 7, Druker (& Wilkins) teaches wherein determining validity of the cryptographically-protected message is based on the unencrypted submessage (see above), and further including: determining if a transaction time of the proposed transaction is within a window of a timestamp provided by the external node (Wilkins: see above & Col. 5 Line 1 – 5, Col. 11 Line 1 – 4 and Col. 15 Line 64 – Col. 16 Line 5: (a) the order transaction is processed based on a time the order was received as well as a time-in-force (i.e. a time window w.r.t. a timestamp for trading) – whether expired or not, and (b) wherein the order data is decrypted to obtain the clear text context such as a price, quantity, type of order (market/limit), time-in-force and etc).  See the same rationale of combination applied herein as above in rejecting the claim 17.

As per claim 22 – 23, Druker (& Wilkins) teaches determining from a proposed multi-participant transaction: the first proposed transaction for a first domain including the one or more recipient nodes and the external node; and at least another proposed transaction for another domain including one or more other recipient node and another external node; submitting the other proposed transaction by at least sending another partially encrypted message to the one or more other recipient nodes associated with a participant in the multi- participant process in the other domain, wherein the other partially encrypted message comprises at least an unencrypted submessage readable by the other external node and an encrypted submessage to preserve privacy from at least the other external node; receiving another confirmation of validity of the other partially encrypted submessage from the one or more other recipient node, wherein finalizing the proposed transaction further includes finalizing the other proposed transaction, as another confirmed transaction, based on receiving one or more confirmations from at least some of the other recipient nodes that satisfy the confirmation condition; receiving, from the other external node, an order of the other confirmed transaction relative to other transactions in the other domain; and writing the other confirmed transaction to a ledger, or other ledger, according to the order determined by the other external node (Wilkins: see above) || (Druker: Col. 7 Line 25 – 33 / Line 53 – 58: a partially encrypted message of a proposed transaction involves a plurality of different target domains to finalize the proposed transaction).  See the same rationale of combination applied herein as above in rejecting the claim 17. 

Claim 15 is rejected under 35 U.S.C.103 as being unpatentable over Wilkins et al. (U.S. Patent 10,552,829), in view of Fallah et al. (U.S. Patent 10,708,070).  

As per claim 15, Fallah (& Wilkins) teaches storing the aggregation of the confirmations; sending the aggregation of the confirmations to another node; or confirming the proposed transaction based on the aggregation of the confirmations (Wilkins: see above) || (Fallah: Col. 6 Line 28 – 33 and Col. 9 Line 37 – 43: adding a transaction block into a distributed blockchain network based on a majority consensus of approvals (agreements / confimations) from a plurality network nodes on its validity).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Fallah within the system of Wilkins because (a) Wilkins teaches a transaction message can be validated by a plurality of authorized parties in a blockchain network of a distributed platform system (see above), and (b) Fallah teaches effectively and securely adding a transaction block into a distributed blockchain network based on a majority consensus of approvals (agreements / confimations) from a plurality network nodes on its validity (see above).

Allowable Subject Matter
Claims 20 – 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2304 – 2022
---------------------------------------------------